UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54678 ARTEMIS ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 46-0678065 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 897 Fording Island Road, #411 Bluffton, SC 29910 (Address of principal executive offices) (315) 652-2274 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ Noo State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 313,390,000 shares of common stock as of October 26, 2012. ARTEMIS ACQUISITION CORP. (A Development Stage Company) Quarterly Report On Form 10-Q For The Quarterly Period Ended September 30, 2012 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 ITEM 1. FINANCIAL STATEMENTS The following unaudited interim financial statements of Artemis Acquisition Corp. (sometimes referred to as "we", "us" or "our Company") are included in this quarterly report on Form 10-Q: Page Balance Sheet at September 30, 2012 (unaudited) 4 Statement of Operations and Retained Earnings for the three months ended September 30, 2012 and since inception (unaudited) 5 Statements of Cash Flows for the period from January 31, 2012 (date of inception) to September 30, 2012 (unaudited) 6 Notes to Financial Statements 7 3 ARTEMIS ACQUISITION CORPORATION (A Development Stage Company) BALANCE SHEET SEPTEMBER 30, 2012 (UNAUDITED) Assets Current assets: Cash and cash equivalents $ Total current assets Due from affiliate - Note 4 Total assets $ Liabilities and Stockholders' Equity Advance from stockholder - Note 3 $ Total long-term liabilities Stockholders' equity -Note 2: Preferred stock, $.0001 par value - 20,000,000 shares authorized; none issued and outstanding - Common stock, $.0001 par value - 500,000,000 shares authorized; 313,390,000 shares issued and outstanding as of September 30, 2012 Additional paid in capital Stock subscription receivable ) Deficit accumulated during the development stage ) Total stockholders' equity Total liabilities and stockholders' equity $ The accompanying notes are an integral part of these financial statements. 4 ARTEMIS ACQUISITION CORPORATION (A Development Stage Company) STATEMENT OF OPERATIONS AND RETAINED EARNINGS (UNAUDITED) (UNAUDITED) June 30, 2012 January 1, 2010 (date through of inception) through September 30, 2012 September 30, 2012 Revenue: $
